Citation Nr: 1210951	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for acquired psychiatric disorders, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from June 1989 to June 1993, from which he was honorably discharge.  He also had active military service from December 1993 to October 1995; however, he received a bad conduct discharge by reason of a sentence of general court-martial.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing at the RO in March 2009.  A transcript of the hearing has been associated with the claims file.  (Although the Veteran had also requested a Board hearing, the Veteran withdrew that request in February 2009.) 

The Board notes that the instant matter was previously before the Board in August 2010, at which time the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for further development.  That development having been completed, the claim is once again before the Board.


FINDINGS OF FACT

1.  The Veteran had military service from June 1989 to June 1993 and from December 1993 to October 1995; however, his service from December 1993 to October 1995 has been characterized by a bad conduct discharge by reason of a sentence of general court-martial.

2.  The Veteran has not been diagnosed as having PTSD.

3.  The Veteran does not have any other diagnosed psychiatric disorder that is attributable to his period of active military service from June 1989 to June 1993; a psychosis did not manifest to a compensable degree within a year of June 1993.
CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all notification and development action needed to render a decision as to the claim of service connection for an acquired psychiatric disorder, to include PTSD, has been accomplished.  The RO received the Veteran's claims of service connection for paranoid schizophrenia and bipolar disorder in October 2006.  That same month, the RO sent to the Veteran a letter notifying him of the information and evidence needed to substantiate his claim of service connection.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  The letter also contained the general criteria for how VA assigns disability ratings and effective dates.  See Dingess, supra.  In May 2009, the Veteran submitted a statement wherein he asserted that his experiences in service had caused him to suffer from PTSD.  In June 2009, the RO sent to him a letter notifying him of the specific information and evidence needed to substantiate a claim of service connection for PTSD.  The Veteran was also sent a VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD) in order to allow him to submit information concerning his alleged in-service stressors.  Moreover, as will be discussed in further detail below, the Veteran was notified in December 2006 concerning the character of his discharge and was informed that if his service was deemed "dishonorable," he would not be entitled to VA benefits.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2006 and May 20009 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, private medical evidence, records from the Social Security Administration (SSA), as well as lay statements in support of his claim.  The Board notes that the Veteran indicated treatment at Lawton Indian Hospital beginning in 1998 and from US Indian Health.  In April 2009, the RO requested from those facilities all records related to treatment of the Veteran.  Records from Lawton Indian Hospital were received, but US Indian Health provided a negative response.  By letter dated in June 2009, the Veteran was apprised that US Indian Health had no records of treatment of the Veteran and afforded an opportunity to submit any such records himself.  The Veteran was also afforded an RO hearing in connection with his appeal.  

Further, in September 2010, the Veteran was afforded a VA examination in connection with his service connection claim.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiner recorded the Veteran's subjective complaints related to his PTSD, as well as the Veteran's account of his in-service stressors.  The examiner specifically considered whether the Veteran met the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for a diagnosis of PTSD, but concluded that he did not.  The examiner also opined as to the likelihood that the Veteran's diagnosed psychiatric disorders were related to service.  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, and the Board finds that the examiner's opinion is supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Lastly, the Board notes that in August 2010, the Board remanded the Veteran's service-connection claim specifically for the agency of original jurisdiction (AOJ) to obtain the Veteran's SSA records to afford him a VA psychiatric examination to determine the nature and etiology of all psychiatric disabilities including PTSD.  On remand, the Veteran's SSA records were associated with the claims folder.  The Veteran was also provided with the VA examination in September 2010.  As discussed above, the Board finds that that examination was adequate for evaluation purposes.  The Veteran's claim was then readjudicated via a September 2011 Supplemental Statement of the Case (SSOC).  Accordingly, the Board finds that its August 2010 remand instructions have been complied with and the Board may proceed with its adjudication of the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Analysis

A.  Preliminary Matters

As noted in the introduction, the Veteran received a bad conduct discharge for his period of service from December 1993 to October 1995, following conviction by a general court-martial.  Although the Veteran has indicated that his psychiatric disability began in 1992, during his first period of service, the Board finds it necessary to discuss the effect that his bad conduct discharge for his second period of service has on the merits of his service connection claim.

Under the provisions of 38 U.S.C.A. § 5303, the discharge or dismissal by reason of the sentence of a general court-martial of any person from the Armed Forces shall bar all rights of such person under laws administered by VA based upon the period of service from which he or she was so discharged or dismissed.  However, if it is established to the satisfaction of VA that, at the time of the commission of an offense leading to a person's court-martial or discharge, that the person was insane, such person shall not be precluded from benefits based upon the period of service from which he or she was separated.

As defined by regulation, an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2011).

In the instant case, the Veteran was notified by letter dated in December 2006 that it had been indicated that his service was not honorable and therefore it was necessary to determine whether he was eligible for VA benefits.  The Veteran was requested to provide information regarding the events that led to his discharge.  The Veteran did not respond to the letter.  

An administrative decision concerning the character of the Veteran's discharge was issued in March 2007 wherein it was determined that the Veteran's period of service from June 1989 to June 1993 was considered honorable for VA purposes and thus, the Veteran was potentially eligible for VA compensation benefits for injury or disease incurred or aggravated during that first period of service.  It was further determined that the Veteran's service from December 1993 to October 1995 was dishonorable for VA purposes.  It was specifically noted that the Veteran had not responded to the December 2006 letter.  The decision makers found there to be nothing in the Veteran's record to show that he was not able to distinguish right from wrong and adhering to the right.  It was therefore determined that the Veteran was not entitled to VA benefits for any disability found to be related to his period of service from December 1993 to October 1995.

In light of the foregoing, the Veteran's period of service from December 1993 to October 1995 will not be considered in determining whether service connection for an acquired psychiatric disorder is warranted because the Veteran's character of discharge for that period of service acts as a bar to the receipt of VA pension and compensation benefits.  

B.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including psychoses such as schizophrenia, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

At the outset, the Board finds that the Veteran does not have a current diagnosis of PTSD.  A review of the Veteran's VA inpatient and outpatient treatment records, as well as the private medical evidence of record, shows that although the Veteran was noted to have some PTSD symptoms, he was not specifically diagnosed as having PTSD.  Further, as noted above, the Veteran's claim was remanded, in part, for the AOJ to afford him with a VA examination to determine whether he had PTSD.  The September 2010 VA examiner reviewed the claims folder, to include the Veteran's VA and private medical record, evidence received from SSA hospitalization records, and statements from the Veteran, and conducted a thorough interview with the Veteran.  The examiner rendered Axis I diagnoses of schizoaffective disorder, bipolar type, and alcohol and cocaine dependence in remission.  The examiner noted that although the Veteran had identified a number of stressful incidents that occurred in service, his symptomatology did not meet the DSM-IV diagnostic criteria for PTSD.  Specifically, the VA examiner found that the Veteran did not demonstrate the re-experiencing and avoidance criteria necessary to substantiate a PTSD diagnosis.  The examiner further indicated that while the Veteran's symptoms included hyperarousal, such as difficulty sleeping and concentrating, those symptoms were related to his mood disorder.  The examiner then stated that the rendered diagnosis of schizoaffective disorder, bipolar type, was consistent with the DSM-IV criteria and supported by the findings of the examination.  

The Board has considered the lay evidence of record, to include statements submitted by the Veteran wherein he asserts that he suffers from PTSD.  While lay evidence is certainly competent to describe observable symptoms, a layperson is not competent to specifically diagnose a mental disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that in claiming service connection for PTSD, "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition to PTSD); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has PTSD.  

With regard to whether the Veteran suffers from an acquired psychiatric disorder, other than PTSD, related to service, the Board finds that the evidence fails to support a nexus between the Veteran's diagnosed schizophrenia and/or bipolar disorder and the Veteran's active military service from June 1989 to June 1993.  

The Veteran's STRs are silent for complaints or treatment related to a psychiatric disability.  His May 1993 separation examination report fails to indicate any evidence of a psychiatric disability.  On the accompanying report of medical history, the Veteran stated that he was in good health and specifically denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination in November 1993, the Veteran was psychiatrically evaluated as normal.  He again denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The Veteran testified during his March 2009 RO hearing that he did not seek mental health treatment until 1997.  He similarly informed the September 2010 VA examiner that he first sought mental health treatment through the Indian Clinic in 1997 or 1998.

Based on this evidence, there is no indication that a psychosis manifested to a compensable degree within one year of the Veteran's separation from military service in June 1993.  Thus, service connection is not warranted for on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board finds that service connection for an acquired psychiatric disorder, other than PTSD, is also not warranted as directly related to service, as the evidence fails to establish a nexus between the Veteran's diagnosed psychiatric disorders and service.  As noted above, the Veteran was afforded a VA examination in September 2010.  Upon review of the claims folder and examination of the Veteran, and in consideration of the Veteran's reported psychiatric and family history and his current symptoms, the examiner opined that the Veteran's psychiatric disorders are less likely than not related to service or events that occurred during service.  The examiner acknowledged that the Veteran experienced stressors in service, but reasoned that those stressors were not sufficient to cause or produce a psychiatric condition.  The examiner also noted that the Veteran had a history of physical abuse as a child.  She further stated that the Veteran has a chronic and severe mental disorder that can develop without any precipitating event, noting that there were no post-military stressors to account for the examination findings.  The Board finds that the VA examiner's negative nexus opinion is adequately supported by the reasons therein.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements regarding his in-service stressors, in concluding that the Veteran's psychiatric disorder was not related to his active military service.  

The Board has also reviewed the VA and private treatment records of evidence, to include records from periods of in-patient hospitalizations.  Although the records show various diagnoses of bipolar disorder, a mood disorder, and schizophrenia and schizoaffective disorder, none of the records suggest a link between the Veteran's diagnosed psychiatric condition and service.  

The Board finds that, in light of the fact that the Veteran's STRs are silent for psychiatric complaints or treatment and the evidence suggesting that the Veteran first sought mental health treatment in 1997 or 1998, the lack of evidence suggesting a link between the Veteran's psychiatric disorders and service, and the September 2010 VA examiner's negative nexus opinion, there is no basis to establish service connection for a diagnosed acquired psychiatric disorder, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).

As to any contention by the Veteran that because he experienced stressful events in service, his currently diagnosed psychiatric disability must therefore be etiologically related to those in-service events, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio, supra.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his diagnosed psychiatric disability, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence of record is against the claim for service connection for an acquired psychiatric disorder.  






ORDER

Entitlement to service connection for acquired psychiatric disorders, to include PTSD, is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


